Citation Nr: 0024515	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date prior to 23 October 1992 
for the grant of service connection for right ear hearing 
loss.

2. Whether there was a pending claim for service connection 
for right ear hearing loss prior to 9 June 1987.

(The issue of whether the June 1997 decision of the Board of 
Veterans Appeals (Board) denying an effective date prior to 
23 October 1992 for a 20% rating for bilateral hearing loss 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE) is the subject of a separate Board 
decision under Docket No. 98-01 919A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 15 
September 1968.  By decision of August 1995, the Board 
granted service connection for right ear hearing loss, as 
well as a 20% disability rating for hearing loss now service 
connected as a bilateral disorder.  This appeal originally 
arose from a rating action subsequently in August 1995 which 
implemented the Board decision, and which assigned              
23 October 1992 as the effective date of a 20% disability 
rating for hearing loss now service connected as a bilateral 
disorder.  By decision of 19 June 1997, the Board 
characterized the issue on appeal as entitlement to an 
effective date prior to 23 October 1992 for the grant of a 
20% rating for bilateral hearing loss, and denied the appeal 
as to that issue.  In July 1997, the Board received the 
veteran's Motion for Reconsideration of the June 1997 Board 
decision.  In December 1997, the Senior Deputy Vice-Chairman 
of the Board denied the Motion for Reconsideration. 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 
20.102(b), 20.1000, 20.1001 (1997); Mayer v. Brown, 37 F. 3d 
618 (Fed. Cir. 1994).       

This matter is currently before the Board pursuant to a March 
1999 Order of the U.S. Court of Appeals for Veterans Claims 
(Court), wherein the June 1997 Board decision on appeal to 
the Court was vacated, and the issue of an effective date 
prior to 23 October 1992 for the grant of a 20% rating for 
bilateral hearing loss, as well as several other matters, 
including the propriety of the effective date of the grant of 
service connection for right ear hearing loss, were remanded 
to the Board for development and readjudication consistent 
with instructions contained in an October 1998 Motion to 
Remand of the VA General Counsel.

The issues of whether there was a pending claim for service 
connection for right ear hearing loss prior to 9 June 1987, 
as well as the percentage disability rating to be assigned a 
bilateral hearing loss and its effective date are the subject 
of the REMAND portion of this decision, below.

The allegations of CUE in the June 1997 Board decision are 
addressed in a separate Board decision under Docket No. 98-01 
919A pursuant to Chairman's Memorandum No. 01-99-12 (26 March 
1999), which provides in paragraph 3(d) that the issue of 
whether a prior Board decision involves CUE will be addressed 
in a decision separate from decisions on other issues, and 
paragraph 4(d) that cases before the Board for review of a 
prior Board decision for CUE under 38 U.S.C.A. § 7111 must 
always be assigned a separate docket number.  See 38 C.F.R. 
§ 20.1405(a)(1) (1999).

Available records show that the veteran's original claims 
folder was apparently lost sometime in 1999.  The current 
claims folder is a partially-rebuilt one.


FINDING OF FACT

The veteran filed a claim for direct service connection for 
right ear hearing loss on  9 June 1987, more than 1 year 
after discharge from active service.


CONCLUSION OF LAW

Under governing law, the effective date of the grant of 
service connection for right ear hearing loss is 9 June 1987, 
the date the RO received the veteran's claim for that 
benefit.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(a), (b)(2) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran contends, in effect, that an effective date prior 
to 23 October 1992 is warranted for the grant of service 
connection for right ear hearing loss.

A review of the evidence includes the service medical 
records, which show left ear hearing loss, and are completely 
negative for complaints, findings, or diagnoses of right ear 
hearing loss.  In October 1966, the veteran complained of 
constant pain, continuous buzzing, and hearing loss in the 
left ear, and the impression was question of left ear damage.  
Three audiograms in February 1968 reportedly showed normal 
hearing in the right ear, which was also demonstrated on 
separation examination of August 1968.  On the latter 
examination, left ear hearing loss was diagnosed.

In his original September 1968 claim for VA disability 
compensation post service, the veteran claimed service 
connection for a hearing condition which had its onset in 
October 1966.  In spaces provided to furnish information 
about treatment for the claimed disorder received in service, 
the veteran stated that he was treated a number of times for 
his left ear between October 1966 and 1968.  He made no 
reference to right ear hearing loss.

By rating action of January 1969, the RO granted service 
connection for high frequency sensorineural deafness with 
associated tinnitus and assigned a 0% rating from 16 
September 1968.  The veteran was notified of that 
determination and of his appellate rights by letter of 
February 1969, but he did not appeal therefrom.

By rating action of November 1969, the RO denied a 
compensable rating for hearing loss.  The veteran was 
notified of that determination and of his appellate rights by 
letter the same month, but he did not appeal therefrom.

In April 1974, the RO received the veteran's request to 
reopen his claim for service-connected disability 
compensation for a hearing disorder.

By rating action of June 1974, the RO assigned separate 
disability ratings of 0% each for high frequency 
sensorineural deafness and tinnitus; he was notified of that 
determination and of his appellate rights by letter the same 
month.

In August 1974, the RO received the veteran's Notice of 
Disagreement (NOD) with the 0% rating assigned his hearing 
disorder.  A Statement of the Case (SOC) was issued in 
September 1974, characterizing the issue as an increased 
rating for hearing loss.  In his October 1974 Substantive 
Appeal, the veteran specified that his appeal was for an 
increased rating for left ear hearing loss.  In written 
argument dated in November 1974, the veteran's representative 
at the Board stated that the veteran's tinnitus warranted a 
10% rating.

By decision of January 1975, the Board granted an 
extraschedular rating of 10% for sensorineural hearing 
impairment of the left ear with tinnitus, effective April 
1974.  One of the Board's findings of fact was that the 
veteran's hearing in the right ear was within normal limits.  
That decision was implemented by rating action of September 
1975, which assigned an extraschedular rating of 10% for the 
single service-connected disease entity described as 
defective hearing with tinnitus.

In April 1986, the RO received the veteran's claim for an 
increased disability rating.

By rating action of June 1986, the RO considered the 
veteran's claim for increase, noting that prior rating 
actions had not specified whether his service-connected 
hearing loss involved the right or left ear.  The RO reviewed 
the service medical records showing normal hearing in the 
right ear and the findings of hearing loss referable to the 
left ear only.  April 1969 VA audiometric findings were 
reviewed and noted to show right ear hearing within normal 
limits, with subsequent April 1974 private medical records 
showing hearing loss in the left ear only.  On that record, 
the RO concluded that, after a review of the evidence, it was 
overwhelmingly clear that service connection had previously 
been established for left ear hearing loss only, and it was 
so administratively determined.  Service connection for right 
ear hearing loss was denied as not incurred in service or 
within the 1-year post-service presumptive period.  The 
rating action then assigned separate disability ratings for 
bilateral tinnitus as a residual of acoustic trauma, rated 
10% disabling from April 1986, and for left ear hearing loss, 
assigned a noncompensable rating from April 1986.  There is 
no evidence in the current (rebuilt) record that the veteran 
was notified of the June 1986 rating action.

By rating action of August 1986, the RO reduced the 10% 
rating for tinnitus to 0% effective November 1986, based on 
medical evidence indicating improvement of the disorder.  The 
veteran was generally notified of the reduction in rating 
from 10% to 0% and of his appellate rights by letter of 
August 1986, which letter did not specify the disabilities 
which were service connected, which were not service 
connected, and which disability was being reduced.

In September 1986, the RO received the veteran's NOD with the 
reduction in rating, claiming that his tinnitus had not 
improved, and he also claimed an increased rating for hearing 
loss.

By rating action of October 1986, the RO restored a 10% 
rating for tinnitus from April 1986, and considered this a 
full grant of the benefit sought on appeal.  The rating 
action did not address the claim for an increased rating for 
hearing loss. There is no evidence in the current (rebuilt) 
record that the veteran was notified of the October 1986 
rating action.

On 9 June 1987, the RO received the veteran's claims for 
service connection for right ear hearing loss (claimed as 
hearing loss in both ears due to trauma from exposure to 
mortar fire in service in 1966), as well as for an increased 
rating for hearing loss.

By rating action of March 1988, the RO confirmed and 
continued a noncompensable rating for hearing loss; the claim 
for service connection for right ear hearing loss was not 
addressed.  The veteran was notified of that determination by 
letter of April 1988.

In May 1988, the RO received the veteran's letter to his 
Congressman, wherein he referred to having injured both ears 
in service in 1967, and currently having hearing loss in both 
ears. 

In August 1990, the RO received the veteran's claims for a 
rating in excess of 10% for bilateral tinnitus, and in excess 
of 0% for left ear hearing loss.

By rating action subsequently in August 1990, the RO denied 
ratings in excess of 10% for tinnitus and 0% for left ear 
hearing loss, noting that the veteran was only service 
connected for hearing loss in the left ear; the claim for 
service connection for right ear hearing loss was not 
addressed.  The veteran was notified of that determination 
and of his appellate rights by letter the same month.

On 24 January 1992, the office of the VA Chief Medical 
Director in Washington, D.C. received the veteran's claim for 
a rating in excess of 10% for hearing loss.

By letter of February 1992, the VA Medical Administration 
Service notified the veteran that he should direct his 
inquiry about an increased rating for hearing loss to the RO.

On 23 October 1992, the RO received the veteran's claims for 
a rating in excess of 10% for bilateral tinnitus, and for a 
compensable rating for left ear hearing loss.

By rating action of February 1993, the RO noted that the 
veteran was not service connected for right ear hearing loss, 
and confirmed and continued a noncompensable rating for left 
ear hearing loss, and a 10% rating for tinnitus as the 
maximum percentage disability rating allowed for that 
disorder under governing rating criteria.  The veteran filed 
an NOD with the noncompensable rating for hearing loss in 
March 1993.  An SOC was issued in April 1993 wherein the 
issue was characterized as entitlement to a compensable 
rating for left ear hearing loss, the veteran was noted to be 
non-service connected for right ear hearing loss, and a 
noncompensable rating was thus noted to be the only 
assignable disability rating under governing rating criteria.  
In May 1993, the RO received the veteran's Substantive Appeal 
wherein he requested a 20% rating for hearing loss, and 
argued that he had hearing loss in both ears and that his 
right ear hearing loss was secondary to his left ear hearing 
loss.  In written argument dated in July 1994, the veteran's 
representative raised the issue of secondary service 
connection for right ear hearing loss, and requested further 
development of the medical evidence to resolve the question 
of the interrelationship between the veteran's hearing loss 
of each ear.

By decision of August 1995, the Board granted direct service 
connection for right ear hearing loss, finding that the 
current right ear hearing loss could not be disassociated 
from the high frequency findings in service, and that it was 
probably due to disease or injury in service.  The Board then 
proceeded to grant a 20% disability rating for hearing loss 
now service connected as a bilateral disorder.

The August 1995 Board decision was implemented by a rating 
action subsequently that month wherein the RO assigned 23 
October 1992 as the effective date of a 20% disability rating 
for hearing loss now service connected as a bilateral 
disorder.  This effective date was based upon the date the RO 
received the veteran's claim for an increased rating for 
hearing loss, 23 October 1992.  

In September 1995, the veteran filed an NOD with the 
effective date of the 20% rating, claiming an earlier 
effective date.  An SOC was issued in November 1995 wherein 
right ear hearing loss was noted to have only been service 
connected by the August 1995 Board decision; the veteran was 
noted to have been service connected for left ear hearing 
loss only prior to that decision; and thus right ear hearing 
loss was only considered to have become a factor in rating 
hearing loss as a service-connected bilateral disease entity 
subsequent to the Board decision which granted service 
connection for right ear hearing loss.  The veteran filed a 
Substantive Appeal in December 1995.  

In written argument dated in November 1996, the veteran's 
representative at the RO characterized the issue on appeal as 
entitlement to an earlier effective date for the grant of 
service connection for hearing loss.  In written argument 
dated in May 1997, the veteran's representative at the Board 
characterized the issue on appeal as entitlement to an 
earlier effective date for the grant of service connection 
for increased compensation.

II. Analysis

Under the applicable criteria, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  The effective date of an award of 
disability compensation based on a claim for direct service 
connection will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within 1 year after separation from service; 
otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

As noted above, by decision of August 1995 the Board granted 
direct service connection for right ear hearing loss, and by 
rating action subsequently that month the RO implemented that 
Board decision and assigned 23 October 1992 as the effective 
date of the grant of service connection for hearing loss now 
service connected as a bilateral disease entity, as well as 
the effective date of a 20% rating for that bilateral 
disorder.  Implicit in the veteran's appeal with respect to 
the effective date of the 20% rating for bilateral hearing 
loss was an appeal with respect to the effective date 
assigned by the RO for the grant of service connection for 
hearing loss as a bilateral disease entity.  

In this case, the record clearly shows that the RO received 
the veteran's claim for direct service connection for right 
ear hearing loss (claimed as hearing loss in both ears due to 
trauma from exposure to mortar fire in service) on 9 June 
1987.  However, that claim was not adjudicated by the RO in 
subsequent rating actions of March 1988, August 1990, 
February 1993, or August 1995.  Inasmuch as that claim has 
remained pending since that time, the Board finds that, when 
implementing the August 1995 Board decision, the RO should 
have assigned 9 June 1987 as the effective date of the grant 
of service connection for right ear hearing loss, and the 
appeal is granted to that extent.


ORDER

An effective date of 9 June 1987 for the grant of service 
connection for right ear hearing loss is granted.


REMAND

The Board having granted an effective date of 9 June 1987 for 
the grant of service connection for right ear hearing loss, 
the issue of an earlier effective date for the grant of 
service connection, to include the matter of whether there 
was a pending claim for service connection for right ear 
hearing loss prior to 9 June 1987, remains for consideration.  
In this regard, the Board notes that the March 1999 Court 
Order (which incorporated by reference the VA General 
Counsel's October 1998 Motion to Remand) requires additional 
adjudication of the matters of (a) which hearing condition(s) 
the veteran was originally granted service connection for, 
(b) whether he was furnished sufficient notice of those 
determinations, and (c) whether service connection for any of 
these disabilities is protected pursuant to 38 U.S.C.A. 
§ 1159 (West 1991).  

Noting that the original January 1969 rating action grant of 
service connection for high frequency sensorineural deafness 
with tinnitus was ambiguous with respect to which ear(s) 
service connection was established for; that the June 1986 
rating action attempted to clarify the hearing conditions for 
which service connection had been granted, but the veteran 
was never notified of this determination; and that the notice 
of the August 1986 rating action which reduced the 10% rating 
for tinnitus to 0% referred only to his hearing condition, 
without specificity as to which disabilities were service 
connected, which were not service connected, and which 
disability rating was being reduced, the Court in March 1999, 
citing Archbold v. Brown,         9 Vet. App. 124, 129 
(1996), held that that the RO's failure to furnish the 
veteran adequate notice as to the specific disabilities for 
which service connection had been established was a 
fundamental procedural deficiency which 38 C.F.R. § 19.9 
(1999) required the Board to remand this case to the RO to 
obtain more complete information, to develop the record 
further, and to consider later-developed evidence in order to 
correct a procedural defect or augment the record.  With 
respect to the June 1986 rating action, the Court cited 
Gifford v. Brown, 6 Vet. App. 259, 271 (1994), to the effect 
that a simple, non-substantive, administrative correction of 
a rating action involving a service-connected disability 
which had been in effect for more than 10 years would not 
necessarily be precluded under 38 U.S.C.A. § 1159 as 
protected from severance of service connection; however, the 
issue of whether the June 1986 clarification was a simple, 
non-substantive, administrative correction had not been 
addressed, nor was proper notification furnished to the 
veteran.  Inasmuch as the Court has instructed the Board to 
remand these matters to the RO for initial determinations, 
they are hereby so remanded for action consistent with the 
Court's Order.    

In addition to the abovementioned procedural and due process 
considerations which might have implications with respect to 
the assigned effective date, the March 1999 Court Order noted 
that there appeared to be an August 1975 informal claim 
pending for an earlier effective date for a compensable 
rating for the service-connected hearing condition.  In this 
regard, the Board notes that, by decision of January 1975, 
the Board granted an extraschedular rating of 10% for 
sensorineural hearing impairment of the left ear with 
tinnitus, effective 29 April 1974.  On 22 August 1975, the RO 
received the veteran's request to review his case and advise 
him why his service-connected disability compensation award 
was not effective the date of his separation from service, as 
the condition had existed at the time of his release from 
active duty.  Although the RO implemented the January 1975 
Board decision by rating action of September 1975, that 
rating action and all subsequent rating actions failed to 
address the veteran's August 1975 claim for an effective date 
prior to 29 April 1974 for an increased rating to 10% on an 
extraschedular basis - which claim has remained pending since 
that time.  Under the circumstances, that claim is referred 
to the RO for adjudication at this time.  

After addressing the above matters and conducting the 
required evidentiary and due process development and 
adjudication per the Court's Order, to include a 
determination as to whether an effective date prior to 9 June 
1987 for the grant of service connection for right ear 
hearing loss is warranted, the RO must next consider the 
medical evidence of record and assign an appropriate 
percentage disability rating (or ratings) for bilateral 
hearing loss, effective from whatever date the RO determines 
the veteran's hearing loss to be service connected as a 
bilateral disease entity up to the present time.  In reaching 
a determination as to the proper effective date of any 
percentage disability rating under the provisions of 
38 U.S.C.A. § 5110(a), the March 1999 Court Order, citing 
Hanson v. Brown,         9 Vet. App. 29, 31 (1996), requires 
the RO to address the matter of the receipt in January 1992 
by the office of the VA Chief Medical Director in Washington, 
D.C. of the veteran's claim for a rating in excess of 10% for 
hearing loss, and the effect of such receipt of a claim by an 
arm or branch of the VA prior to its receipt by the RO upon 
the award of any effective date for the grant of the benefit 
sought.  Under the circumstances, this case is REMANDED to 
the RO for the following action:

1. The RO should adjudicate the issue 
entitlement to an effective date prior 
to 9 June 1987 for the grant of 
service connection for right ear 
hearing loss, specifically addressing 
the matter of whether there was a 
pending claim for service connection 
for right ear hearing loss prior to 9 
June 1987.  In reaching this 
determination, the RO, specifically 
per the Court's March 1999 Order, 
should (a) determine which hearing 
condition(s) the veteran was 
originally granted service connection 
for by rating action of January 1969; 
(b) address the matter of whether he 
was furnished sufficient notice of the 
June 1986 rating action which 
attempted to clarify the hearing 
conditions for which service 
connection had been granted; (c) 
address the matter of whether the June 
1986 rating action was a simple, non-
substantive, administrative correction 
of a rating action involving a 
service-connected disability which had 
been in effect for more than 10 years 
which would not be precluded under 
38 U.S.C.A. § 1159 as protected from 
severance of service connection; and 
(d) determine whether, in adjudicating 
these matters, more complete 
information or further development of 
the record is necessary, and consider 
later-developed evidence in order to 
correct a procedural defect or augment 
the record, to include rebuilding the 
claims folder and development for any 
evidence or documents for 
reconstruction consistent with the 
provisions pertaining to lost folders 
contained in the VBA's Adjudication 
Procedure Manual, M21-1, Part II, 
para. 3.13. 

2. After determining the proper effective 
date for the grant of service 
connection for right ear hearing loss, 
the RO should proceed to consider the 
medical evidence and assign an 
appropriate percentage disability 
rating (or ratings) for the hearing 
loss now service-connected as a 
bilateral disease entity up to the 
present time.  In reaching those 
determinations, the RO should also (a) 
adjudicate the pending issue of an 
effective date prior to 29 April 1974 
for an increased rating to 10% on an 
extraschedular basis for sensorineural 
hearing impairment of the left ear 
with tinnitus; (b) address the matter 
of the adequacy of the notice to the 
veteran of the August 1986 rating 
action which reduced the 10% rating 
for tinnitus to 0% but referred only 
to a "hearing condition," and failed 
to specify which disabilities were 
service connected, which were not 
service connected, and which 
disability rating was being reduced - 
cited as a fundamental procedural 
deficiency by the March 1999 Court 
Order; and (c) address the matter of 
the receipt in January 1992 by the 
office of the VA Chief Medical 
Director in Washington, D.C. of the 
veteran's claim for a rating in excess 
of 10% for hearing loss, and the 
effect of such receipt of a claim by 
an arm or branch of the VA prior to 
its receipt by the RO upon the award 
of any effective date of the benefit 
sought.     

If the veteran's claims have not been granted in full, he 
should be furnished an appropriate Supplemental SOC, and the 
case should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

(The issue of whether the June 1997 Board decision denying an 
effective date prior to 23 October 1992 for a 20% rating for 
bilateral hearing loss should be revised or reversed on the 
grounds of CUE is the subject of a separate Board decision 
under Docket No. 98-01 919A.)



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



